DETAILED ACTION

Claims 1-13 are pending. 

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

Documents listed in the IDS submitted on 12-26-2020 were considered.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fires et al. (US 20030221197 A1).

With respect to claim 1, Fries teaches a broadcast transmission unit configured to transmit a broadcast stream to multiple receivers through a terrestrial network, (i.e., section 0048 teaches terrestrial networks and broadcast transmitter). Fries teaches an Ethernet communication unit configured to connect to a content server through an Ethernet protocol, (i.e., section 0063 teaches ethernet). Fries teaches a storage; a content caching unit configured to receive web content from content servers through the Ethernet communication unit and store the web content in the storage, (i.e., section 0082 teaches smart catching; section 0081 teaches caching; section 0063 teaches using Ethernet ). Fries teaches a content distribution unit configured to convert the web content stored in the content caching unit into broadcast content and transmit the broadcast content through the broadcast transmission unit according to a non-real-time broadcast protocol, (i.e., section 0048 teaches a distribution system which formats or converts web content for broadcast; section 0007 teaches on demand or non-real time ).

 wherein the web content is one Internet application package, (i.e., section 0018 teaches internet like web interactivity or internet application).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3-13 are rejected under 35 U.S.C. 103 as being unpatentable over Fires et al. (US 20030221197 A1) in view of Schlicht et al. (US 20100142447 A1).

With respect to claim 3, Fries teaches a content file collection unit configured to access the content server through an Internet communication unit and receive file objects related to one Internet application package, (i.e., section 0048 teaches internet communications; section 0050 teaches a web content processor that collects content and prepares it for transmission). Fries teaches and a content access information conversion unit configured to parse a file object included in the Internet application package, (i.e., section 0051 teaches parsing metadata or access information). Fries discloses the claimed subject matter as discussed above except covert addresses of links included in the file object such that the addresses are accessible in a receiver.  However, Schlicht teaches and covert addresses of links included in the file object such that the addresses are accessible in a receiver, (i.e., section 1340 teaches using a database to translate or convert an address of links to an address accessible by a receiver) in order to provide IP routable to the individual devices independent of fixed infrastructure elements, and where the mobile, broadband, routable internet enables the use of web applications (abstract).  Therefore, based on Fries in view of Schlicht, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Schlicht to the system of Fries in order to provide IP routable to the individual devices independent of fixed infrastructure elements, and where the mobile, broadband, routable internet enables the use of web applications.

 further comprising a receiver information management unit configured to receive receiver service information from a receiver, register the receiver service information, and provide the receiver service information upon a request from a client terminal.  Schlicht teaches further comprising a receiver information management unit configured to receive receiver service information from a receiver, register the receiver service information, and provide the receiver service information upon a request from a client terminal, (i.e., section 1340 teaches registration) in order to provide IP routable to the individual devices independent of fixed infrastructure elements, and where the mobile, broadband, routable internet enables the use of web applications (abstract).  Therefore, based on Fries in view of Schlicht, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Schlicht to the system of Fries in order to provide IP routable to the individual devices independent of fixed infrastructure elements, and where the mobile, broadband, routable internet enables the use of web applications.

With respect to claim 5, Fries discloses the claimed subject matter as discussed above except wherein the receiver service information managed by the receiver information management unit includes access information including a network address of the receiver.  However, Schlicht teaches wherein the receiver service information managed by the receiver information management unit includes access information including a network address of the receiver, (i.e., section 1340 teaches network address) in order to provide IP routable to the individual devices independent of fixed infrastructure elements, and where the mobile, broadband, routable internet enables the use of web applications (abstract).  Therefore, based on Fries in view of Schlicht, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Schlicht to the system of Fries in order to provide IP routable to the individual devices independent of fixed infrastructure elements, and where the mobile, broadband, routable internet enables the use of web applications.

With respect to claim 6, Fries discloses the claimed subject matter as discussed above except wherein the receiver service information managed by the receiver information management unit includes information on a wireless channel synchronized with a transmission channel of the receiver and media transmission service protocol information of the transmission channel of the receiver.  However,  Schlicht teaches wherein the receiver service information managed by the receiver information management unit includes information on a wireless channel synchronized with a transmission channel of the receiver and media transmission service protocol information of the transmission channel of the receiver, (i.e., section 0175 teaches synchronization in a wireless channel) in order to provide IP routable to the individual devices independent of fixed infrastructure elements, and where the mobile, broadband, routable internet enables the use of web applications (abstract).  Therefore, based on Fries in view of Schlicht, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Schlicht to the system of Fries in order to provide IP routable to the individual devices independent of fixed infrastructure elements, and where the mobile, broadband, routable internet enables the use of web applications.

With respect to claim 7, Fries discloses the claimed subject matter as discussed above except further comprising a unicast distribution unit configured to provide a file object requested by uniform resource locator (URL) redirection to a client terminal through the Ethernet communication unit in a unicast manner.  However, Schlicht teaches further comprising a unicast distribution unit configured to provide a file object requested by uniform resource locator (URL) redirection to a client terminal through the Ethernet communication unit in a unicast manner, (i.e., section 1249 teaches unicast; section 1419 

With respect to claim 8, Fries teaches wherein the content distribution unit comprises: a broadcast content generation unit configured to allocate web content to each channel;  convert the web content into broadcast content, and generate signaling information; and a transmission control unit configured to control the broadcast transmission unit to multiplex and transmit the signaling information and the broadcast content for each channel, (i.e., section 0048 teaches a distribution system which formats or converts web content for broadcast; section 0007 teaches on demand or non-real time). Fries discloses the claimed subject matter as discussed above except form a channel map.  However, Schlicht teaches form a channel map, (i.e., section 1312 teaches creating a topology map or channel map) in order to provide IP 

With respect to claim 9, the limitations of claim 9 are similar to the limitations of claim 1. Fries discloses the claimed subject matter as discussed above except in a unicast manner.  However, Schlicht further teaches in a unicast manner, (i.e., section 1249 teaches unicast) in order to provide IP routable to the individual devices independent of fixed infrastructure elements, and where the mobile, broadband, routable internet enables the use of web applications (abstract).  Therefore, based on Fries in view of Schlicht, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Schlicht to the system of Fries in order to provide IP routable to the individual devices independent of fixed infrastructure elements, and where the mobile, broadband, routable internet enables the use of web applications.

With respect to claim 10, the limitations of claim 10 are rejected in the analysis of claim 4 above, and the claim is rejected on that basis.

With respect to claim 11, the limitations of claim 11 are rejected in the analysis of claim 5 above, and the claim is rejected on that basis.

With respect to claim 12, Fries teaches further comprising a broadcast transmission unit configured to transmit web content according to a broadcast protocol, (i.e., section 0048 teaches a distribution system which formats or converts web content for broadcast; section 0007 teaches on demand or non-real time ).

With respect to claim 13, Fries discloses the claimed subject matter as discussed above except wherein the service information includes information on a wireless channel synchronized with a transmission channel of the broadcast transmission unit and media transmission service protocol information of the transmission channel of the broadcast transmission unit.  However,  Schlicht teaches wherein the service information includes information on a wireless channel synchronized with a transmission channel of the broadcast transmission unit and media transmission service protocol information of the transmission channel of the broadcast transmission unit, (i.e., section 0175 teaches synchronization in a wireless channel) in order to provide IP routable to the individual devices independent of fixed infrastructure elements, and where the mobile, broadband, routable internet enables the use of web applications (abstract).  Therefore, based on Fries in view of Schlicht, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Schlicht to the system of Fries in order to provide IP routable to the individual devices independent of fixed infrastructure elements, and where the mobile, broadband, routable internet enables the use of web applications.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL MESA whose telephone number is (571)270-7211.  The examiner can normally be reached on M-F 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/J.M/
Joel MesaExaminer, Art Unit 2447                            

/George C Neurauter, Jr./Primary Examiner, Art Unit 2447